          Case 1:20-cv-05606-ALC Document 30 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         October 30, 2020
 MAPFRE PERU COMPANIA DE SEGUROS
 Y REASEGUROS S.A. ET AL,

                                  Plaintiffs,
                                                               20-cv-5606 (ALC)
                      -against-
                                                               ORDER
 M/V AS FORTUNA ET AL,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiffs commenced this action on July 20, 2020. (ECF No. 1). Service has not been
executed for several parties. Plaintiffs shall file a status letter regarding service by November 6,
2020.

SO ORDERED.

Dated:     October 30, 2020
           New York, New York

                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
